Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 & 04/13/2021 was filed after the mailing date of the non-final rejection on 10/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding the applicant’s arguments directed at the rejection of claim 1 on pages 13-14:
The applicant argues that Beausoleil does not disclose the determining step of “determining that the file is originally stored in a storage space of the sending user in a cloud storage space”. 
First the examiner notes that [0042; 0045-0046] of Beausoleil indicates that user can use cloud storage instead of local storage, indicating the user can store all of their content in the content management system using the user account. Therefore when moving content into the shared folder, if the user uses cloud storage as is described in [0045-0046] then the content is moved from the users cloud storage not shared area, to the shared folder. Secondly the applicants specification notes that “originally stored” is defined to be located in cloud storage of the user, “[0042] … Alternatively, in another type of situation, if the file is originally stored in the cloud storage space (for example, the file is located at a storage space 1 corresponding to a user A in a cloud space)”. Therefore in the examiner’s opinion Beausoleil does teach determining that the file is originally stored in a storage space of the sending user in a cloud storage space; ([0042; 0045-0046; the user can store content in cloud storage associated with the user account, and share the content stored in the content management system, where the cloud storage stores content using that same hierarchy as the client device)
causing the cloud storage space to move the file from the storage space of the sending user to a storage space accessible by the group in the cloud storage space; (0042; 0045-0046; 0076; 0078; when the user shares the content through a message, the system stores the content from the users cloud folder to the shared folder of the workspace; see 0046 teaching the user can use cloud storage, and 0078 teaching the user selects the content from a network resource (equivalent to cloud storage))

	The examiner respectfully directs the applicant to the new grounds of rejection below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8-9, 12, 14, 16-17, 19-20, and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beausoleil et al. (US 20160285890 A1).

Regarding claim 1, Beausoleil teaches a method implemented by one or more computing devices, ([0005] method for sharing files through communication) the method comprising: 
obtaining an instant communication message (0135; instant message) received by an instant communication application(0009; workspace messaging see Fig 3) ([0105;0106; 0108; 0134] receiving a workspace message with indicating an attachment) the instant communication message (0135; IM message) sent by a sending user of a group of users (0006; teammates, employees and users) utilizing the instant communication application(0009; workspace messaging) (0009-0010; sending by a user a workspace chat message to users of the shared folder a message, which could be an instant message);
 	determining that a file (0045; files) is included in the instant communication message; ([0010] when the message includes an attachment, equivalent to when a determination is made that the message includes an attachment)
determining that the file is originally stored in a storage space of the sending user in a cloud storage space; ([0042; 0045-0046; the user can store content in cloud storage associated with the user account, and share the content stored in the content management system, where the cloud storage stores content using that same hierarchy as the client device)
causing the cloud storage space to move the file from the storage space of the sending user to a storage space accessible by the group in the cloud storage space; (0042; 0045-0046; 0076; 0078; when the user shares the content through a message, the system stores the content from the users cloud folder to the shared folder of the workspace; see 0046 teaching the user can use cloud storage, and 0078 teaching the user selects the content from a network resource (equivalent to cloud storage))
allowing a currently logged-in user of the group to execute a file management command (0006; 0043-0045; a user with rights to access the content based on being a member of the workspace, and have user accounts), the file management command (editing) operating on the file stored in the cloud storage space accessible by any users of the group;(editing the file stored in the shared folder of the workspace) ([0005-0006; 0084] the system informs the workspace users when a new content is added to the workspace and is ready for viewing/editing; The user can edit the content using the workspace GUI 
and Atty/Agent: Shigeharu Furukawasending a notification message to the instant communication application of the group, ([0049; 0064; 0091] providing notifications when a file in the shared folder is modified and synchronization is triggered) the notification message related to a file updating event associated with the file management command (modifying file) and including at least one of ([0049] providing notifications to users of a workspace through the client software when a synchronization operation is triggered in response to a shared file is modified) updated file information of the file updating event, ([0049] synchronization notification and content status) or updated operation information of the file updating event, the notification message receivable by the users of the group. ([0049; 0091-0092] the notification is presented to clients using the workspace GUI)

Regarding claim 5, Beausoleil teaches the method of claim 1, and is disclosed above, Beausoleil teaches displaying the file stored in the cloud storage space accessible by the users of the group ([0042; 0045; 0062] shared folder on cloud storage with users given access)
and performing management of the file that is displayed in response to the instant communication application receiving the file management command ([0005-0006] receiving user input to edit/modify a file through the workspace GUI; examiner notes if the user selects the document to modify/edit the document then it must be displayed; [0131] wherein modifications to a document can be extracted and displayed in the chat message interface)

Regarding claim 6, Beausoleil teaches the method of claim 1, and is disclosed above, Beausoleil teaches displaying the notification message in a message receiving window of the group (Fig 12; notification indicating the content has been edited by bob)

Regarding claim 8, Beausoleil teaches the method of claim 1, and is disclosed above, Beausoleil further teaches wherein the instant communication application is an enterprise instant communication application ([0006] wherein the workspace can be used by employees (equivalent to enterprise))

Regarding claim 9, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of one or more computer-readable media (0165; computer readable medium)  storing executable instructions, executed by one or more processors, (0156; one or more processors) cause the one or more processors to perform acts (0156; executable software instructions executed by the processor)

Regarding claim 12, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of one or more computer-readable media storing executable instructions, executed by one or more processors, cause the one or more processors to perform acts (0165; computer readable medium; 0156; executable software instructions executed by the processor)

Regarding claim 14, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of one or more computer-readable media storing executable instructions, executed by one or more processors, cause the one or more processors to perform acts (0165; computer readable medium; 0156; executable software instructions executed by the processor)

Regarding claim 16, the claim inherits the same rejection as claim 8 above for reciting similar limitations in the form of one or more computer-readable media storing executable instructions, executed by one or more processors, cause the one or more processors to perform acts (0165; computer readable medium; 0156; executable software instructions executed by the processor)

Regarding claim 17, the claim inherits the same rejection as claim 1 above for reciting similar limitations to claim 1 in the form of an apparatus Beausoleil teaches an apparatus comprising: (0005; content management system) one or more processors; (0156; one or more processors) and Atty/Agent: Shigeharu Furukawamemory coupled to the one or more processors, the memory storing computer executable units that, (0165; computer readable medium) when executed by the one or more processors, perform associated operations, the units including: (0156; executable software instructions executed by the processor)

Regarding claim 19, the claim inherits the same rejection as claim 8 above for reciting similar limitations in the form of an apparatus Beausoleil teaches An apparatus comprising: (0005; content management system)

Regarding claim 20, Beausoleil teaches the apparatus of claim 17, and is disclosed above, Beausoleil further teaches wherein the file updating event comprises one of adding, deleting or modifying a file ([0005-0006] receiving user input to edit/modify a file through the workspace GUI; examiner notes if the user selects the document to modify/edit the document then it must be displayed; [0131] wherein modifications to a document can be extracted and displayed in the chat message interface)

Regarding claim 23, the claim inherits the same rejection as claim 20 for reciting similar limitations in the form of a method ([0005] method for sharing files through communication)

Regarding claim 24, the claim inherits the same rejection as claim 20 for reciting similar limitations in the form of one or more computer-readable media (0165; computer readable medium)  storing executable instructions, executed by one or more processors, (0156; one or more processors) cause the one or more processors to perform acts (0156; executable software instructions executed by the processor)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil et al (US 20160285890 A1) in view of Masterson et al. (US 20150277725 A1)

Regarding claim 2, Beausoleil teaches the method of claim 1, and is disclosed above, Beausoleil does not explicitly disclose further comprising: determining a message receiving window of the instant communication application to which the file belongs; and informing the cloud storage space about information of the message receiving window, to cause the file to be stored in a storage space corresponding to the message receiving window in the cloud storage space
	In an analogous art Masterson teaches comprising: determining a message receiving window of the instant communication application to which the file belongs; ([Fig 2B; 0021] determining the received attachment is associated with a workgroup (see Fig 2B  see interface including email indicating workgroup ABC; where the email interface showing the email being equivalent to message receiving window) and storing the attachment in a group storage space; [0043] though the examples are for email systems, electronic communication system can be that of instant messaging (equivalent to instant communication application))
and informing the cloud storage space about information of the message receiving window, ([Fig 2B; 0021] determining attachment is associated with workgroup)
to cause the file to be stored in a storage space corresponding to the message receiving window in the cloud storage space ([Fig 2B; 0021] storing the attachment in the associated workgroup storage; [0027; 0051] remote storage for a cloud based computing systems (equivalent to cloud storage))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Beausoleil to include organizing and managing attachment based on the chat window as is taught by Masterson
The suggestion/motivation for doing so is to be able to retrieve and archive attachments in an organized manner

Regarding claim 10, Beausoleil teaches the one or more computer-readable media of claim 9, and is disclosed above, Beausoleil does not explicitly teach the acts further comprising: determining a message receiving window of the instant communication application to which the file belongs based on a notification message of the instant communication application; and storing the file into a storage space corresponding to the message receiving window in the cloud storage space 
In an analogous art Masterson teaches determining a message receiving window of the instant communication application to which the file belongs based on a notification message of the instant communication application; ([0023] when a user replies with an edited attachment, a notification is sent to the users of the group indicating the attachment has been edited and the location of the stored attachment in the group storage; [0032] where the user can be replying to a thread) and storing the file into a storage space corresponding to the message receiving window in the cloud storage space ([0023] storing the attachment in group storage; [0027; 0051] remote storage for a cloud based computing systems (equivalent to cloud storage)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Beausoleil to include organizing and managing attachment based on the chat window as is taught by Masterson
The suggestion/motivation for doing so is to be able to retrieve and archive attachments in an organized manner

Regarding claim 21, the claim inherits the same rejection as claim 2 above for reciting similar limitations to claim 1 in the form of an apparatus Beausoleil teaches An apparatus comprising: (0005; content management system)

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil et al (US 20160285890 A1) in view of Goldberg et al. (US 20130013560 A1)

Regarding claim 4, Beausoleil teaches the method of claim 1, and is disclosed above, Beausoleil does not explicitly disclose recording information of the file into a historical message file of the instant communication application; and obtaining the file from the cloud storage space accessible by the users of the group based on the information of the file and presenting the file in a historical message display page of the instant communication application when the historical message file is read and a content in the historical message file that is read includes the information of the file.
In an analogous art Goldberg teaches recording information of the file into a historical message file of the instant communication application; (0084, 0087; creating a copy of the file with the performed edits applied only to the copy and storing the copy in the folder of the platform (equivalent to historical message file of the instance communication platform))
and obtaining the file (folders and files with different versions) from the cloud storage space accessible by the user of the group (cloud-based storage) based on the information of the file (based on the file appearing in the workspace) and presenting (displaying) the file in a historical message display page of the instant communication application (workspace interface) when the historical message file is read and a content in the historical message file that is read includes the information of the file (0028-0030; the user can select the storage file associated with the workspace and displays all the different file versions (equivalent to historical message file include the information of the file); 0032, 0045-0046; the user can then select and display the version of the file in the workspace interface, users logged into the web based interface workspace can access files and interact with the files such as editing etc (equivalent to the historical message file that is read includes the information of the file))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Beausoleil to include recording historical message file as taught by Goldberg 
The suggestion/motivation for doing so is to be able to track content changes

Claims 3, 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil et al (US 20160285890 A1) in view of Masterson et al. (US 20150277725 A1) as applied to claims 2 and 10 above and further in view of Lynch et al. (US 20150172239 A1)

	Regarding claim 3, Beausoleil in view of Masterson teach the method of claim 2, and is disclosed above, Masterson further teaches when the message receiving window corresponds to an organizational group, the file is stored in a shared storage space corresponding to the organizational group in the cloud storage space; ([Fig 2B; 0021] determining the received attachment is associated with a workgroup (see Fig 2B  see interface including email indicating workgroup ABC; where the email interface showing the email being equivalent to message receiving window) and storing the attachment in a group storage space; [0043] though the examples are for email systems, electronic communication system can be that of instant messaging (equivalent to instant communication application))
Beausoleil in view of Masterson do not explicitly disclose and when the message receiving window corresponds to an individual or a non- organizational group, the file is stored in a personal storage space corresponding to the currently logged-in user in the cloud storage space.
In an analogous art Lynch teaches and when the message receiving window corresponds to an individual or a non-organizational group ([0026] while the user is viewing a message in an interface (equivalent to message receiving window); [0013] chat messaging between participants (equivalent to individual)), the file is stored in a personal storage space corresponding to a currently logged-in user in the cloud storage space ([0019; 0029-0031] attachments are stored in cloud storage, the user sets preferences for sharing content; and manages storage destination through an interface and can therefore store each attachment in private storage and not set the sharing preferences, and therefore it would be stored online in association with the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Beausoleil and further in view of Masterson to include organizing and managing attachments based on the attachments associations as is taught by Lynch
The suggestion/motivation for doing so is to be able to retrieve and archive attachments in an organized manner
Regarding claim 11, the claim inherits the same rejection as claim 3 for reciting similar limitations in the form of one or more computer-readable media (0165; computer readable medium)  

Regarding claim 22, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form an apparatus (0005; content management system)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451